                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 18-cv-00551-CMA-KLM

CONTINENTIAL CASUALTY COMPANY, an Illinois corporation,

         Petitioner,

v.

KIDNEY REAL ESTATE ASSOCIATES OF ARVADA, LLC, a Colorado limited liability,

         Respondent.


 ORDER AFFIRMING THE FEBRUARY 22, 2019 RECOMMENDATION OF UNITED
   STATES MAGISTRATE JUDGE AND GRANTING PETITONER’S PETITION TO
                           APPOINT UMPIRE
______________________________________________________________________

         This matter is before the Court on the Recommendation by United States

Magistrate Judge Kristen L. Mix (Doc. # 35), wherein she recommends that this Court

grant Petitioner Continental Casualty Company’s Petition to Appoint Umpire (Doc. # 1)

and appoint Neil Mekelburg of Pie Consulting & Engineering as umpire with respect to

the insurance policy appraisal provision applicable to this case. The Recommendation

is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

72(b).

         The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 35 at 6–7.) Despite this advisement, no objections to the Recommendation

have been filed. “[T]he district court is accorded considerable discretion with respect to
the treatment of unchallenged magistrate reports. In the absence of timely objection,

the district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

         After reviewing the Recommendation of Magistrate Judge Mix and all relevant

pleadings and legal authority, the Court is satisfied that the Recommendation is sound

and not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a).

         Accordingly, it is ORDERED that the February 22, 2019 Recommendation of the

United States Magistrate Judge Mix (Doc. # 35) is AFFIRMED and ADOPTED. It is

         FURTHER ORDERED that Petitioner’s Petition to Appoint Umpire (Doc. # 1) is

GRANTED. It is

         FURTHER ORDERED that Neil Mekelburg of Pie Consulting & Engineering is

appointed umpire for purposes of the parties’ dispute over the property appraisal at

issue.



         DATED: March 13, 2019
                                                BY THE COURT:



                                                _______________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            2
